DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if the step(s) of identifying and displaying occur when the implant is ferromagnetic.  The claims appear to be in sequential order (as interpreted in the 35 U.S.C. 103 rejection below) and the identifying step appears to only occur when the implant is not ferromagnetic.  The displaying step relies upon the identification which would not appear to happen when the implant is ferromagnetic.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0212913 to Kurse.  
As for Claims 1 and 17, Kurse discloses a system and method for a pre-screen procedure for magnetic resonance imaging (Abstract) where a user may access a user device (e.g. 702 in Fig. 7 and corresponding descriptions) to query an implant or a networked source (e.g. server with electronic medical records; 706 in Fig. 7 and corresponding descriptions) and obtain information about the implant (Paragraph [0085]).  Kurse discloses where information about the implant may include, for example type of implant, MRI scanner information, implantation date, implantation location and the like (Paragraph [0088]) and if the implant is “MR safe”, “MR conditional” and “MR Unsafe” where an MR safe implant is one that is not electrically conductive or magnetic such as, a polymer screw (e.g. not ferromagnetic) (Paragraphs [0082] and [0088]).  Kurse also teaches where an MR Unsafe implant is one that is not safe in any MR environment (e.g. ferromagnetic)and where MR Conditional may refer to implants that are not likely to be displaced with a low enough magnetic field strength or will only heat a certain amount due to RF induced heating (Paragraph [0082]).  Furthermore, Kurse explains that using the information about the implant the patient (or other user) may utilize the user device 7102 to search for a “suitable MRI scanning facility” (Paragraph [0087]).  Once at the selected facility, a medical personnel may “screen” the user (e.g. crosscheck the user’s implant data before allowing the user to be scanned) with a similar computing device loaded with a corresponding app (Paragraphs [0088] and [0101]).  Kurse explains app used by both devices may generate a body-view interface which depicts the location of the implant on a body model of the subject in its broadest reasonable interpretation (Fig. 10 and corresponding descriptions).  Thus, once at the MRI facility, Kurse’s system and method is considered to read on using a pre-screen system (e.g. MRI personnel smartphone, tablet, laptop) configured to query/confirm implant details and obtain a body model of the subject indicating a presence of an implant in the subject.  When the subject is implanted with a polymer screw, for example, the implant information would let the medical personnel know that the implant is not ferromagnetic and present in the subject based on matching the implant with a database (e.g. server with patient electronic records; Fig. 7).  Kurse’s body view interface is considered to display the implant (e.g. representation of implant location) relative to the body model and identification of the implant in its broadest reasonable interpretation.  
Examiner notes that the “obtaining”, “identifying” and “displaying” steps appear to occur simultaneously or substantially simultaneously once the patient’s health record is “crosschecked”.  However, one skilled in the art would have been motivated to have rearranged the data identification flow to be in any order so long as the medical personnel is provided with all pertinent implant information to safely carry out an MRI scan.  

With respect to Claim 4, Examiner notes that Kruse’s system uses implant location information to overlay the representation of the implant on the body model as described above.  Such disclosures are considered to read on a registration in its broadest reasonable interpretation.  

Claim(s) 2-3, 5-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0212913 to Kurse in view of and U.S. Publication No. 2010/0137945 to Gadagkar et al. “Gadagkar”.  
With respect to Claims 2, 13, and 18, Kurse discloses a method for a pre-screen procedure as described above including displaying a body model and overlaying (e.g. superimposing) a representation of an implant location on the body model.  However, it is not clear if the body model is in 3D.  
Gadagkar teaches from within a similar field of endeavor with respect to pre-scan procedures for magnetic resonance imaging (MRI) by determining the compatibility of an implant with the MRI (Abstract).  Gadagkar discloses where the user may input information regarding the implant’s location such as, for example, the torso, right or left leg, cranium, or more specific location from memory 36 of programmer 20, or may receive the implant location from memory 26 of active implantable medical device (AIMD) 14 via programmer 20.  In other examples, the user may determine the implant location using a metal detector or x-ray imaging which detects an implant within the body (Paragraphs [0084] and [0116]).  Gadagkar also discloses wherein the implant may be matched to a database in order to convey additional information such as, for example, implant date, revision date, physician name and/or telephone number, manufacture name, serial number, model number, a registration number, implant location, compatible magnetic resonance field strength, or the like (Paragraph [0091]).  Gadagkar explains that the MRI modality includes a scanner and MRI control to facilitate control of the MRI scanner (Paragraph [0094]; Fig. 4 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the screening system and method described by Kruse to include an additional screening means to image or interrogate (e.g. metal detector) the patient for implants as described by Gadagkar at the MRI facility in order to enhance patient safety in the event the patient’s medical file did not contain accurate implant information.  
However, it is not clear if the image or metal detector data is displayed as a 3D body model.    
Morton teaches from within a similar field of endeavor with respect to screening systems (Abstract) where a video camera system produces a full 3D surface profile of the subject so that the imaging/scanning system can superimpose icons that show the location and shape of a “threat” (Paragraphs [0084]-[0086]).  
Accordingly, one skilled in the art would have been motived to have supplemented the pre-screening means described by Kurse with a 3D imaging means to produce a 3D body model at the MRI facility as described by the combination of Gadagkar and Morton in order to enhance the accuracy of the implant location(s) to the user.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claim 3, Gadagkar discloses where situations may arise that result in the user being alerted during a screen of a different patient and the MRI being “not allowed” or “refused” (Paragraphs [0093], [0111] and [0200]).  Examiner notes that one skilled in the art would appreciate any number of reasons why the MRI should be “refused” such as, for example, when the implant is identified/detected as ferromagnetic (e.g. MR unsafe as described by Kruse) given that such materials should not be present during an MRI scan.  
With respect to Claims 5 and 19, Gadagkar discloses an embodiment where an identified implant is MRI compatible when the MRI is configured accordingly (e.g. magnetic field strength, specific absorption rate, coil type, etc.) (Paragraphs [0027], [0032], [0033] and [0050]).  Gadagkar explains that this compatibility information is displayed to the user (Paragraph [0045]) which is considered to read on the claimed guidelines in its broadest reasonable interpretation.  
As for Claims 7-8, 10 and 18, Morton explains that the scanning system may include a high frequency (e.g. mm wave or terahertz) EM imager (Paragraph [0054]).  Thus, in the modified system the THz data can be configured to produce a body model while the metal detector or pre-screening app may be used to locate and register the implant as described above.  
As for Claim 9, Examiner notes that the modified system and method above provides a magnetic resonance imaging system including a pre-screen system to identify any implants in a subject prior to an MRI scan.  Furthermore, Gadagkar explains that the MRI modality includes a scanner and MRI control to facilitate control of the MRI scanner in communication with a network and various other servers and terminals (Paragraph [0094]; Fig. 4 and corresponding descriptions).  
Accordingly, it would have been obvious to have coupled all system component to the network in order to efficiently communicate data between devices.   

Regarding Claims 11-12, Morton explains that the screening system may include an infrared imaging system to obtain a full 3D surface profile (Paragraph [0084]).  Examiner notes that by looking an infrared camera image, medical personnel would be able to assess extent of tissue healing in its broadest reasonable interpretation.  Thus, one skilled in the art would have been motivated to have used other imaging means to scan the patient as such modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
With respect to Claim 14, Gadagkar discloses where situations may arise that result in the user being alerted and the MRI being “not allowed” or “refused” (Paragraphs [0093], [0111] and [0200]).  Examiner notes that one skilled in the art would appreciate any number of reasons why the MRI should be “refused” such as, for example, when the implant is identified/detected as ferromagnetic given that such materials should not be present during an MRI scan.  Gadagkar discloses an embodiment where an identified implant is MRI compatible when the MRI is configured accordingly (e.g. magnetic field strength, specific absorption rate, coil type, etc.) (Paragraphs [0027], [0032], [0033] and [0050]).  Gadagkar explains that this compatibility information is displayed to the user (Paragraph [0045]) which is considered to read on the claimed guidelines in its broadest reasonable interpretation.  
With respect to Claim 15, Examiner notes that Kruse’s system uses implant location information to overlay the representation of the implant on the body model as described above.  Furthermore, such disclosures are considered to read on a registration in its broadest reasonable interpretation.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0191753 to Oh et al. “Oh”.  
As for Claim 6, Kruse discloses an MRI system and method including a prescreening system to identify an implant within the patient and set configurations of the MRI accordingly (e.g. SAR; Paragraph [0104]).  Examiner notes that one skilled in the art would appreciate that the acquisition time directly relates to SAR.  Thus, if the patient is moved through the MRI quicker, the SAR would be reduced.  
Oh teaches from within a similar field of endeavor with respect to MRI imaging where the speed of the MRI table may be increased for certain protocols (Paragraphs [0014], [0025], [0110], [0134] and [0136]).  
Accordingly, it would have been obvious to a person skilled in the art to have added additional scan parameters such as the table speed as described by Oh to the list of displayed guidelines described by Kruse in order to enhance the customization of the MRI scan for MRI compatible implants.  

Claim 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kruse, Gadagkar and Morton as applied to claim 9 above, and further in view of U.S. Publication No. 2014/0028457 to Reinpoldt et al. “Reinpoldt”.  
Regarding Claim 12, Kruse, Gadagkar and Morton disclose an MRI system and method including a prescreening system to identify an implant within the patient and set configurations of the MRI accordingly if the implant is deemed MRI compatible.  Examiner notes that the modified system may include an infrared imager and controller configured to display infrared data.  However, the art of record does not specify that the controller may assess the health of tissue as claimed.  
Reinpoldt teaches from within a similar field of endeavor with respect to threat detection systems utilizing multiple modalities (Abstract; Fig. 2) where infrared data may be collected and analyzed according to thresholds (Paragraphs [0107], [0111], [0143], [0179]).  
Accordingly, one skilled in the art would have been motivated to have modified the processing means described by Gadagkar and Morton to use conventional infrared thresholding to identify any and all abnormalities in the screened individual as described by Reinpoldt in order to prevent undesirable harm or injury to the patient.  

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse as applied to claims 9 and 19 above, and further in view of U.S. Publication No. 2014/0191753 to Oh et al. “Oh”.  
As for Claims 16 and 20, Kruse, Gadagkar and Morton disclose an MRI system and method including a prescreening system to identify an implant within the patient and set configurations of the MRI accordingly if the implant is deemed MRI compatible.  Kruse discloses an MRI system and method including a prescreening system to identify an implant within the patient and set configurations of the MRI accordingly (e.g. SAR; Paragraph [0104]). Gadagkar also teaches that in some examples, the implant may be MRI compatible when the SAR of the MRI is below a certain threshold (Paragraph [0033]).  Examiner notes that one skilled in the art would appreciate that the acquisition time directly relates to SAR.  Thus, if the patient is moved through the MRI quicker, the SAR would be reduced.  
Oh teaches from within a similar field of endeavor with respect to MRI imaging where the speed of the MRI table may be increased for certain protocols (Paragraphs [0014], [0025], [0110], [0134] and [0136]).  
Accordingly, it would have been obvious to a person skilled in the art to have added additional scan parameters such as the table speed as described by Oh to the list of displayed guidelines (e.g. coil type, MR field strength, etc.) described by Kruse, Gadagkar and Morton in order to enhance the customization of the MRI scan for MRI compatible implants.  
Kruse discloses an MRI system and method including a prescreening system to identify an implant within the patient and set configurations of the MRI accordingly (e.g. SAR; Paragraph [0104]).  Examiner notes that one skilled in the art would appreciate that the acquisition time directly relates to SAR.  Thus, if the patient is moved through the MRI quicker, the SAR would be reduced.  
Oh teaches from within a similar field of endeavor with respect to MRI imaging where the speed of the MRI table may be increased for certain protocols (Paragraphs [0014], [0025], [0110], [0134] and [0136]).  
Accordingly, it would have been obvious to a person skilled in the art to have added additional scan parameters such as the table speed as described by Oh to the list of displayed guidelines described by Kruse in order to enhance the customization of the MRI scan for MRI compatible implants.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are in view of the updated grounds of rejection necessitated by amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2017/0311841 to Rothgang which discloses imaging the patient with a terahertz camera to visualize a body model of the patient (Paragraph [0009], U.S. Publication No. 2018/0172785 to Leussler et al. which discloses utilizing a metal detector to identify an implant prior to an MRI (Paragraph [0021]), U.S. Publication No. 2020/0249156 to Wu et al. which discloses combining terahertz devices with metal detectors (Fig. 16), U.S. Publication No. 2017/0337447 to Smith which discloses a body scanner that overlays detected objects onto the image (Figs. 3 and 7) and U.S. Publication No. 2014/0376336 to Steckner et al. which discloses identifying an implant with ultrasound (Paragraphs [0059]-[0060]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793